John I. Purtle, Justice, concurring in part and dissenting in part. I agree with the majority opinion that the trial court improperly considered the appellee’s affirmative defense of material representation. However, I would reach a different result because I find that the appellee’s failure to amend its pleadings prior to entry of the judgment bars consideration of any affirmative defense which appellee has not pled. The appellee pled two affirmative defenses which the trial court, sitting as a jury, found unsupported by the evidence. So far as I am concerned, these factual findings were settled as well as those matters which were required to be pled. Both the law of the case and res judicata appear to me to bar a retrial of these matters of fact. Therefore, I would reverse and remand with directions to enter a judgment for the appellant in the amount of the policy limits, interest, costs, and attorney’s fees.